Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of 
    PNG
    media_image1.png
    15
    149
    media_image1.png
    Greyscale
 in the reply filed on 8/30/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 70 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term ‘macromonomer’ is misleading in the context of the definition 
    PNG
    media_image2.png
    21
    512
    media_image2.png
    Greyscale

because what part of III-A or  III-B  is ‘polymerizable’. 
The definition 
    PNG
    media_image3.png
    19
    170
    media_image3.png
    Greyscale
 with respect to the linkers amounts to ‘selection’ within the claim.  Any explanation for this needs to also explain why 
    PNG
    media_image4.png
    22
    149
    media_image4.png
    Greyscale
 is preferred .  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

    PNG
    media_image4.png
    22
    149
    media_image4.png
    Greyscale
.  Commonsense dictates that alkyne is a two C moiety; as such what is a C2 
    PNG
    media_image5.png
    19
    121
    media_image5.png
    Greyscale
 ? Where does a heteroatom fit in here.  How to fit in 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 with hetero atom O, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
?  The position taken is that such possibilities are impossible substituents.  If a substituent is impossible, the claim can properly be rejected under 35 USC 112 paragraph 1 or 2. A compound with an impossible substituent clearly cannot be made, and hence a paragraph 1 rejection is proper.  Alternatively, if it is impossible, then it is not correct.
The definition for e and f of the formulae 

    PNG
    media_image8.png
    39
    834
    media_image8.png
    Greyscale

is also confusing because zero is known as the neutral integer, or the whole number that comes in the middle of the positive and negative numbers on a number line. Zero does not have a positive or negative value. However, zero is considered a whole number, which in turn makes it an integer, but not necessarily a natural number. 
Further the recitation 
    PNG
    media_image9.png
    19
    216
    media_image9.png
    Greyscale
 is also confusing. Does the term ‘between’ excludes zero? What does the term ‘inclusive’ relate to, only to the number ‘10’? 
The claim is also plagued with provisos, vague, indefinite and functional language for MA and MB.   
    PNG
    media_image10.png
    85
    575
    media_image10.png
    Greyscale

The claim 70 is drawn to organic molecules which can be defined with art recognized molecular formulae or names/nomenclature.  Defining these with such functional language renders impossible to search. 
Further raises issue of Improper Markush language as Indefinite set forth in MPEP 2173.05(h): A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. 

Note that an obviousness double patenting rejection over claim 1 of U.S. Patent No. 11338038 is available but not made in view of the vague definition of the variables.  See below rejection under 35 USC § 102.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 70 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Dunn, Woodhead Publishing Limited, 2011, 152-162. 

Dunn teaches norbornene monomer at page 156, line 1.  
The compound corresponds to compound of claim 70 formula III-A wherein Z is CH2, L1 and L2 are single bonds, e and f are 0. 

Compare the elected species in paper filed 8/30/202, numbered page 2.  According to this species, relating to formula III-B, one of L1 and L2 is a single bond and one of e or f is 0 and one of X1 or X2 is H. 


Claim Rejections – Improper Markush Group
The nonstatutory Markush grouping rejection is based on a judicially approved “improper Markush grouping” doctrine.  Claim 70 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
A Markush claim contains an “improper Markush grouping” if: 
(1) the species of the Markush group do not share a single structural similarity,” 
OR 
(2) the species do not share a common use.  
Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph). 
This rejection applies to the definition of the multiple moieties in the claimed monomer.  These moieties are broad and divergent in nature.  On top of this is large number of provisos with respect to these moieties.  See section under Claim Rejections - 35 USC § 112.  
The compounds do not even belong to a recognized class of compounds because every variable varies having complex meanings and endless permutations and combinations.  Further, the compounds include many known and unknown structural motifs defined by their function. The members of the recited Markush group are so disparate chemically as not to be members of a recognized chemical class of compounds. Further the point of attachment and how these are linked to each render the conceivable compounds structurally different.   In view of these claimed elements and the divergent substitutions on the above groups, the physical and chemical properties of claimed compounds are going to be different.  Applicants’ may have to establish the core structure for their claimed compound.   It cannot be said that all members of the Markush group have a single structural similarity, based on the above described structural differences.  Specifically, the species of the Markush group do not share a “single structural similarity” because there are no required structural features within each variable definition such that each member of the group would have at least one structural feature, which feature is essential to the activity/function of the claimed compounds, in common. In addition alternatively usable member of the Markush group for example, the inhibitors or binders of different enzymes, does not share a common use, absent evidence to the contrary. 
The question of whether the lack of a specific statutory basis is a fatal flaw against a holding of an Improper Markush group was decided in In re Harnish, 206 USPQ 300, 305, where the court said, “…we think it should be clear from our actions in Weber and Haas II that we there recognized the possibility of such a thing as an "improper Markush grouping." We were and are aware that it does not have a specific statutory basis …” The court went on to reverse the rejection, (which had been made by the Board under Rule 196(b)) but not on the lack of a specific statutory basis but rather, “Clearly, they are all coumarin compounds which the board admitted to be "a single structural similarity." We hold, therefore, that the claimed compounds all belong to a subgenus, as defined by appellant, which is not repugnant to scientific classification. Under these circumstances we consider the claimed compounds to be part of a single invention so that there is unity of invention…” Thus, the rejection was overturned not because of any lack of a specific statutory basis, but because of the specific facts in the case.  The Markush group was held proper in that case, as was the case also in Ex parte Price 150 USPQ 467, Ex parte Beck and Taylor, 119 USPQ 100, and Ex parte Della Bella and Chiarino 7 USPQ2d 1669.  Cases where the Markush group was held improper include Ex Parte Palmer, 7 USPQ 11, In re Winnek, 73 USPQ 225, In re Ruzicka, 66 USPQ 226, Ex parte Hentrich, 57 USPQ 419, Ex parte Barnard, 135 USPQ 109, Ex parte Reid, 105 USPQ 251, Ex parte Sun and Huggins, 85 USPQ 516, In re Thompson and Tanner, 69 USPQ 148, In re Swenson, 56 USPQ 180, and In re Kingston, 65 USPQ 371. Note In re Milas 71 USPQ 212 in which the structural difference between vitamin A and D was sufficient to uphold the improper Markush rejection. Also see In re Winnek 73 USPQ 225 and In re Ruzicka 66 USPQ 226 in which structural differences were small and yet a similar holding was maintained. All these cases involved compounds in the pharmaceutical art known to be structure-sensitive. Of particular interest is Ex Parte Hozumi, 3 USPQ2d 1059, which reversed an improper Markush rejection “in view of the relatively large proportion of the structure of the compounds in the claimed class which is common to the entire class”. Here, by contrast, the amount in common is none. 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 70 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for making few compounds, does not reasonably provide enablement for plethora of conceivable macromonomers.  See sections under Claim Rejections - 35 USC § 112 and Claim Rejections – Improper Markush Group.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the relevant factual considerations.
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art.  
All of the factors have been considered with regard to the claims, with the most relevant factors discussed below:  
Claim 70 is drawn to compounds of formulae III-A or  III-B:

    PNG
    media_image11.png
    166
    610
    media_image11.png
    Greyscale
   
Other than the at once recognizable  moiety 
    PNG
    media_image12.png
    63
    54
    media_image12.png
    Greyscale
, the formulae contain vaguely defined large number of groups layered with substituents layered on substituents  encompassing wide variety and number of conceivable structures that find little support in the specification.  These substituents and hence the compounds of formula III-A or  III-B are drawn to species that vary widely in physical and chemical properties such as size, molecular weight, stereochemistry, logP, acidity, basicity, etc.  These factors are known in the art (see references cited below) to greatly influence biological properties, for example, binding interaction between target protein and small molecule and art recognized concepts relating to productive small molecule-macromolecule interaction.  
The W1 and W2 are defined as 
    PNG
    media_image13.png
    209
    718
    media_image13.png
    Greyscale

with the V in above as 
    PNG
    media_image14.png
    171
    718
    media_image14.png
    Greyscale

Further, the compounds include many known and unknown structural motifs defined by their function. For example, 

    PNG
    media_image15.png
    95
    568
    media_image15.png
    Greyscale

According to specification [0090], 

    PNG
    media_image16.png
    27
    293
    media_image16.png
    Greyscale
 
is 
    PNG
    media_image17.png
    20
    466
    media_image17.png
    Greyscale
!!!
There is no guidance on what to choose from these large number of structural moieties.  Such a wild scope is not only finding little support, but also defies commonly accepted elementary organic and medicinal chemistry principles.  In this context, it is revealing that none of the working example(s), with respect to the different structural moieties needed (or the chemical reactions) to assemble III-A or  III-B, is applicants invention.  For example, enabling disclosure and working example with respect to the (polymerizable) unit of III-A or  III-B and also V are limited to the teachings of Nguyen, ACS Macro Lett. 2018, 7, 472−476, Scheme 3, page 474,  Only other enabling working example disclosed is the triazene for V.  Similarly, only enabling disclosure with respect to MA and MB are taught in Tinworth, Med. Chem. Commun., 2016, 7, 2206 see below.
Enabling disclosure with respect to linker is also limited as per Tinworth teachings which teaches that “the wide range of linker topologies used to date suggest that a variety of chemical approaches may be employed in order to introduce desired properties though, for now, there do not appear to be any generally applicable common strategies for successful linker design. See page 2214 column A (emphasis added).  The limited working examples (including the elected species) is reflective of Tinworth teachings at page 2211, column B last paragraph onto page 2212.  
The point of attachment of the different groups (polymerizable unit, linkers, MA and MB) and how these are linked to each other render the conceivable compounds structurally diverse.  Biological properties are unpredictable and are ultimately tide to the chemical structure.  See “Role of the Development Scientist in Compound Lead Selection and Optimization” by Venkatesh, J. Pharm. Sci. 89, 145-154 (2000) (p. 146, left column).  Likewise, J. G. Cannon, Chapter Nineteen in Burger's Medicinal Chemistry and Drug Discovery, Fifth Edition, Volume I: Principles and Practice, Wiley-Interscience 1995, pp. 783-802, 784, teaches many caveats in analog design such as 
          
    PNG
    media_image18.png
    95
    310
    media_image18.png
    Greyscale

Again, note that the present claims utilize the functional language protein-binding, small molecule, ‘different from ubiquitin ligase binder’ and provisos what to choose to for MA and MB.   
That productive small-molecule-protein interaction requires specific structural requirement for binding partners is one of commonsense.  This fundamental medicinal chemistry principle is taught for related PROTACS. For example, see throughout, Tinworth, Med. Chem. Commun., 2016, 7, 2206 and Collins, Biochemical Journal (2017) 474 1127–1147.  See page 2208, Fig. 1: see arrows in the  partial cartoon shown below 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale


Also see Collins page 1141 Figure 3,  page 1133 Figure 4 and page 1138 Figure 6.  

Note that in University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424 at 1438, the screening for over 600 compounds was deemed to be undue.  Applicant’s scope far exceeds this number.  The specification must teach how to make and use the invention, not teach how to figure out for oneself how to make and use the invention. In re Gardner, 166 USPQ 138 (CCPA 1970).  Therefore, one skilled in the art could not make or use the claimed invention without undue experimentation.  

There is no structural guidance such as pharmacophore definition disclosed in the specification to guide one of skill in the art to choose from the plethora possibilities recited for the variables. Enabling disclosure can be acknowledged for the combination of the subject matter of originally filed claims 45, 47, 88 and 42 for the assembly of III-A.  
There is a substantial gap between what is taught in the specification and what is being claimed.   For these reasons, one skilled in the art would be faced with undue amount of research.  The specification lacks disclosure sufficient to make and use the invention, in predictable manner, commensurate with the scope of the claims.  

MPEP 2164.01(a) states,  “A conclusion of Iack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557,1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).'' That conclusion is clearly justified here.  Thus, undue experimentation would be required to make and use Applicants' invention.  

Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625